Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response 9-3-2021, with respect to claims 1, 2, 4-12, and 14-20 have been fully considered and are persuasive.  The response has been entered.  Further, the amendment to claim 11 and the abstract is acknowledged. 
Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Bethea et al. (US 8,406,412), do not teach or suggest: "...a plurality of interactive voice response units (VRUs), each VRU including a respective one of a plurality of directory servers; wherein a first one of the VRUs is programmed to: select, from a plurality of call flows, wherein each of the call flows includes a set of one or more steps and each of the call flows is selectable prior to identification of a user, a call flow for an inbound voice call based on an identifier of an origin for the inbound voice call; write to each of the directory servers in the respective VRUs a parameter specified to replace a default parameter for the selected call flow; and invoke the selected call flow according to the parameter...", along with the other limitations in the claim.
Independent Claim 11 is allowable over the prior art of record since the cited references, in particular Bethea et al. (US 8,406,412), do not teach or suggest: "...selecting, in a first voice response unit (VRU) that is one of a plurality of VRUs, each VRU including a respective one of a plurality of directory servers, from a plurality of call flows, wherein each of the call flows includes a set of one or more steps and each of the call flows is selectable prior to identification of a user, a call flow for an inbound voice call based on an identifier of an origin for the inbound voice call; writing from the first VRU to each of the directory servers in the respective VRUs a parameter specified to replace a default parameter for the selected call flow; and invoking from the first VRU the selected call flow according to the parameter..." , along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653